Holden, J.,
delivered the opinion of the court.
This is a suit for damages by appellee, William Lester, against the appellant, Bank of Grenada, for failure of the bank to honor his check when he had sufficient funds on deposit. From a judgment for five hundred dollars the bank appeals.
The Grenada Bank has two branches, one at Oakland and one at Charleston. B. S. Lester, father of appellee, deposited forty-three dollars and ten cents in the bank at Oakland for the credit of his son, William Lester. At the time of this deposit the bank had on its books the deposit accounts of one “Will Y. Lester” and one “Will Lester.” In posting the said deposit of appellee, William Lester, the bookkeeper made the mistake of crediting the forty-three dollars and ten cents deposit to “Will V. Lester,” instead of to appellee, William Lester. About two months thereafter appellee, William Lester, also deposited in the Bank of Oakland one hundred and four dollars to' his credit. Following this, appellee drew several small checks ¿gainst his deposit, which reduced his credit on the books to eighty-five dollars and ten cents. About one month later the appellee drew a check in favor of his father for one hundred dollars, which was deposited for collection in the said bank at Charleston, and forwarded in the regular course of business for collection through the Bank of Commerce & Trust Company of Memphis, Tenn. When the check reached the Oakland bank the account of appellee, William Lester, did not show a sufficient balance to cover the check; consequently the one hundred dollar check was returned through the same channels to the Bank of Charleston, indorsed “Insufficient funds.” A few days after this, complaint. being made about the check having been dishonored, an investigation by the bookkeeper at the Bank of Oakland disclosed the mistake that had been made by him in crediting the forty-three dollars and ten cents to one “Will V. Lester,” instead of to the appellee, William Lester. The matter was discussed be*453tween the parties, and the Bank of Oakland promised to have the one hundred dollar check returned to it through the Memphis channel for payment; hut for some unknown reason the dishonored check was not returned, but was finally disposed of at the Charleston bank, and the funds due the appellee were paid over and accepted by him. This suit was then filed for damages for the failure of the bank to honor the check.
The appellant bank presents two points for reversal, viz.: First, that no recovery can be had by the appellee, except for nominal damages; and, second, that the court erred in granting the following instruction to the plaintiff:
“The court instructs the jury to find for the plaintiff, and assess his damages at such sums, not in excess of the amount sued for, two thousand dollars, as they believe .from the evidence that he is entitled to recover; and in fixing the amount of damages the jury should consider the damage to his financial or business reputation or standing, if any, and the embarrassment and humiliation, if any, suffered by the plaintiff by reason of the dishonor of his check.”
The main objection to the instruction is that it allows the jury to assess damages for “embarrassment and humiliation;” it being urged by the appellant that no damages for embarrassment and humiliation can be allowed, because the facts in the case do not warrant the recovery of punitive damages, which would be necessary before damages for embarrassment and humiliation could be awarded.
The. questions presented are of first impression in this court, and we must look for guidance to authority established in other jurisdictions. The law is, and so conceded by all, that where a bank fails to honor a check drawn upon it by a depositor, who has sufficient funds therein to cover the check, it is liable for damages to the depositor. Whether such damages are nominal, substantial, or *454punitive is, we think, to be determined, by the facts and circumstances of the particular case.
There seems to be some conflict in the authorities, but the modern and better rule appears to be that, where the bank wrongfully dishonors the check it is liable for substantial damages to the injured depositor as compensation ; and this is true, regardless of whether the depositor is a trader, business man, private citizen, or professional man. When wrongful dishonor is shown, substantial damages may be inferred, because of the peculiar nature of the wrong; and it is for a jury to assess reasonable compensation to the injured party, if he is substantially injured, and nominal damages, if not substantially injured. Some authorities say that the damages in all of such cases are substantial, but should be “temperate.” The assessment must be reasonable, according to the facts and circumstances of the particular case, with reference to the extent of the injury suffered by the depositor in his credit standing and reputation. We think this is the correct view, and we adopt it. Patterson v. Marine Bank, 130 Pa., 419, 18 Atl., 632, 17 Am. St. Rep. 780; Atlanta Bank v. Davis, 96 Ga., 334, 23 S. E., 190, 51 Am. St. Rep., 139; Hilton v. Jesup Co., 128 Ga. 30, 57 S. E., 78, 11 L. R. A. (N. S.), 224, 10 Ann. Cas., 987; Spearing v. Whitney Bank, 129 La., 607, 56 So., 548; 5 R. C. L., 550; 7 C. J., section 425, p. 696. The question of alleging and proving special damages in addition to general compensatory damages does not arise here, and therefore is not passed upon.
Coming to the second point presented by the appellant, with regard to the correctness of the instruction given appellee on damages for “embarrassment and humiliation :” We do not think the evidence in this case is sufficient to warrant the recovery of punitive damages; therefore.the instruction is erroneous, because no damages can be allowed for “embarrassment and humiliation,” unless the facts of the case show willfulness or malice which would warrant punitive damages. This court has decided repeatedly that damages for mental pain and suffering, *455such as humiliation and embarrassment, disconnected from physical injury, cannot he recovered, unless allowed as a part of punitive damages. W. U. Tel. Co. v. Rogers, 68 Miss. 748, 9 So. 823, 13 L. R. A. 859, 24 Am. St. Rep. 300; American National Bank v. Morey, 113 Ky. 857, 69 S. W. 759, 58 L. R. A. 956, 101 Am. St. Rep., 379; W. U. Tel. Co. v. Ragsdale, 111 Miss. 550, 71 So. 818; W. U. Tel. Co. v. Koonce, 112 Miss., 173, 72 So. 893.
The testimony in this case, viewed in its strongest aspect for the appellee, shows a mere mistake of the bookkeeper in crediting the deposit to a depositor with a similar name to that- of appellee. The conduct of the bank and its officers, in their efforts to straighten out the matter after the mistake was discovered, cannot, in our opinion, be characterized as willful or malicious; therefore only substantial compensatory damages could be allowed appellee by the lower court.
For the error in granting the instruction complained of, the judgment of the lower court must be reversed; and as the question of liability is settled against the appellant bank, the case will be remanded for a trial as to the amount of damages only.

Reversed and remanded.